 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDMERCK & CO., INC.andEMPLOYEES, ORGANIZATION INC. OF MERCK& Co., PETITIONERMERCK &Co.,INC., PETITIONERandEMPLOYEES' ORGANIZATION INC.OF MERCK & CO. AND DISTRICT#47OF INTERNATIONAL ASSOCIATIONOFMACHINISTS.Cases Nos.2-RC-3982 and2-RM-328.Febru-ary 28,1952Decision and Direction of ElectionsUpon petitions duly filed, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and `MembersMurdock and Styles].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.,4.The appropriate units :The Employer and the Employees' Organization request a singleunit of five separate craft units of employees with the occupationalclassification of carpenters, electricians, pipefitters, sheetmetalworkers or tinsmiths, and welders, which were previously found bythe Board to constitute separate bargaining units.3 In effect, theseparties are requesting that the above employees be merged with theexisting production and maintenance unit now represented by theEmployees' Organization.Relying on the Board's prior certification,the IAM contends that the existing craft units for which it wasseparately certified are appropriate.The primary basis for the position advanced by the Employer andthe Employees' Organization is that the IAM has treated the fivegroups of employees as a single unit in its 1-year bargaining contractnegotiated with the Employer.Such alleged bargaining history isnot controlling, as it deviated substantially from the Board's deter-'As part of the record herein, we have considered the exhibits in the record marked"rejected "'Employees'Organization Inc of Merck&Co , herein called the Employees'Organiza-tion ; and District#47 of International Association of Machinists,herein called the IAM.3Merck & Co, Inc.,88 NLRB 975.98 NLRB No. 52. MERCK & CO.,INC.373lnination as to the appropriate units 4 In the circumstances herepresent, we do not deem it appropriate to determine the desires ofthe employees in the five craft units in question as to their unitplacement by grouping them together in a single voting group.Nevertheless, as set forth above, the petitions do embrace five separateappropriate craft units and these respective units may, dependingupon the desires of the employees, be continued or merged into theexisting production and maintenance unit.°The record shows that employees classified as helpers are regu-larly assigned to each craft and serve an apprenticeship period of from21/2 to 3 years in order to qualify for a journeyman's status.We shalltherefore include them in the applicable voting groups.In view of the foregoing, we shall make no final unit determinationat this time, but shall direct separate elections by secret ballot amongthe employees of the Employer's Rahway, New Jersey, plant, in thevoting groups set forth below, excluding all other employees andsupervisors, as defined in the Act :(a)All mechanics with the occupational classification of carpenterand their helpers.(b)All mechanics with the occupational classification of electricianand their helpers.(c)All mechanics with the occupational classification of pipefitterand their helpers.(d)All mechanics with the occupational classification of sheetmetal worker or tinsmith and their helpers.(e)All mechanics with the occupational classification of welderand their helpers.If a majority of the employees in any of the voting groups vote forthe IAM they will be taken to have indicated their desire to constitutea separate appropriate unit, and the Regional Director conducting theelections directed herein is instructed to'issue a certificate of repre-sentatives to the IAM for the applicable unit described in paragraphnumbered 4, which the Board, under such circumstances, finds to beappropriate for purposes of collective bargaining. In the event amajority of the employees in any of the voting groups vote for the Em-ployees' Organization, they shall be represented by the Employees'Organization as part of the existing production and maintenance unitand the Regional Director will issue a certificate of results of electionto such effect.[Text of Direction of Elections omitted from publication in thisvolume.]4The Budd Company, Red Lion Plant,91 NLRB No. 105."For reasons stated in the earlier decision,we find no merit in the contention that thenature of the Employer's operations is such as to preclude the continuance of craft units.998666-vol.98-53-25